           Case 3:20-cv-00700-MMD-CLB Document 3 Filed 12/16/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
11   THOMAS CURTIS,                                         Case No.: 2:20-cv-02260-GMN-NJK
12           Plaintiff(s),                                                    ORDER
13   v.
14   PROGRESSIVE INS., et al.,
15           Defendant(s).
16         Plaintiff is incarcerated at the Lakes Crossing Facility Center in Sparks, Nevada. See
17 Docket No. 1 at 1; Docket No. 1-1 at 1. “In civil actions filed by inmates proceeding pro se, the
18 action must be filed in the unofficial division of the court in which the inmate is held when the
19 complaint or petition is submitted for filing.” Local Rule IA 1-8(a). As such, this action should
20 have been initiated in the unofficial northern division of the District.
21         Accordingly, it is hereby ORDERED that this action is transferred to the unofficial
22 northern division of this District for all further proceedings. The Clerk of Court is instructed
23 to transfer and reopen this matter as a new action under a new docket number in the northern
24 division and to close this case without prejudice.
25         IT IS SO ORDERED.
26         Dated: December 16, 2020
27                                                                ______________________________
                                                                  Nancy J. Koppe
28                                                                United States Magistrate Judge

                                                      1
